Title: From Thomas Jefferson to James Breckenridge, 22 December 1824
From: Jefferson, Thomas
To: Breckenridge, James


Dear General
Monticello
Dec. 22. 24.
I wish the contents of this letter to be secret with you and myself. Mr Gilmer, I am afraid, is determined to decline our Professorship of Law; for which I am very sorry. that appointment should not be given to a mere Common-place lawyer, without such other education as would qualify him to associate with his Colleagues, and to converse on scientific subjects worthily of a Professor of an University. I have cast my eye on Wm Campbell Preston, of whose talents and information I formed a very favorable idea on a short visit he paid me. but you know him better than I do. can we get a better? would he serve? where is he? and how occupied? write me on this subject, if you please, and be assured of my affectionate esteem and high respect.Th: Jefferson